DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/744,991) filed on 01/16/2019.
Claims 1-20 are pending.
Claims 1, 9 and 19 are amended.
Claims 1-20 will be examined.

Response to Amendments

The double patenting rejections are maintained in view of lacking Terminal Disclaimer.
Applicant’s arguments filed 01/19/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,579,350 and in view of King et al (2008/0320457). See below mapping.

Instant Application No. 16/744,991
Patent Application No. 10,579,350
Claim 1




identifying a processing element from a first processing element and a second processing element of the heterogeneous computer system for executing a computer program code module, wherein the first processing element and the second processing element comprise a processing element architecture of the heterogeneous computer system, and wherein one of the first processing element or the second processing element comprises a graphics processing unit, and wherein the identifying is based on a cyclomatic complexity score for the computer program code module and run time of the program code module when executed by the processing element, the identifying comprising: 

detecting, by applying a cyclomatic complexity algorithm, branches in the program code comprising the computer program code module; 
based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches
, wherein the cyclomatic complexity score is partially based on a product of the maximum branch depth and number of branches; and 




























selecting one of the first processing element or the second processing element based on the determined cyclomatic complexity score, the first processing element having a first hardware architecture and the second processing element having a second hardware architecture different from the first hardware architecture, the first processing element and the second processing element forming part of the heterogeneous computer system, wherein the cyclomatic complexity score either exceeds or does not meet a defined threshold and either the first processing element or the second processing element is a more suitable candidate for execution of the computer program code module, based on the cyclomatic complexity score relative to the threshold. 

Claim 2

running the computer program code module on the selected processing element to determine a first run time of the computer program code module; 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element, the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time; 
comparing the first run time and the second run time to identify a shortest run time; and 
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module, or based on the first run time 
Claim 3
The computer-implemented method of claim 2, further comprising: 
scheduling the computer program code module to execute on the identified processing element.


identifying a processing element from a first processing element and a second processing element of the heterogeneous computer system for executing a computer program code module, wherein the first processing element and the second processing element comprise a processing element architecture of the heterogeneous computer system, and wherein one of the first processing element or the second processing element comprises a graphics processing unit, and wherein the identifying is based on a cyclomatic complexity score for the computer program code module and run time of the program code module when executed by the processing element, the identifying comprising: 

detecting, by applying a cyclomatic complexity algorithm, branches in the program code comprising the computer program code module; 
based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches; and 
King (2008/0320457) teaches the structural/cyclomatic complexity may be determined by measuring the number of nodes, edges, and branches may be counted.  Different types of branches or conditional statements may be weighted higher or lower when calculating an overall metric.  The branches of code may be classified and counted.  Different embodiments may have different methods for determining the cyclomatic complexity of a portion of code.  A simple version my use an integer number of code branches for cyclomatic complexity while other versions may use a weighted analysis that takes into account the complexity or severity of the branches of code; see also Fig. 2 and 3.  An ordinary person skill in the art would interpret the weight for different types of branches is the branch depth.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Patent 10,579,350 and King are in the same field of endeavor such as program execution to provide method and system which efficiency select program execution unit in a heterogeneous platform using the cyclomatic complexity score that partially based on branch depth and number of branches in the program.
selecting one of the first processing element or the second processing element based on the determined cyclomatic complexity score, the first processing element having a first hardware architecture and the second processing element having a second hardware architecture different from the first hardware architecture, the first processing element and the second processing element forming part of the heterogeneous computer system, wherein the cyclomatic complexity score either exceeds or does not meet a defined threshold and either the first processing element or the second processing element is a more suitable candidate for execution of the computer program code module, based on the cyclomatic complexity score relative to the threshold. 





running the computer program code module on the selected processing element to determine a first run time of the computer program code module; 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element, the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time; 
comparing the first run time and the second run time to identify a shortest run time; and 
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module, or based on the first run time 




scheduling the computer program code module to execute on the identified processing element.

The computer-implemented method of claim 2, wherein comparing the first run time to the second run time to identify a shortest run time is performed during running the computer program code module on the non-selected processing element.
Claim 2
The computer-implemented method of claim 1, wherein comparing the first run time to the second runtime to identify a shortest runtime is performed during running the computer program code module on the non-selected processing element.
Claim 5
The computer-implemented method of claim 2, wherein creating a hash map by creating an association between an identifier of the 

The computer-implemented method of claim 1, wherein creating a hash map by creating an association between an identifier of the 

The computer implemented method of claim 5, wherein the hash map associates a plurality of computer program code modules with one of the first processing element or the second processing element, and wherein the method further comprises: 
receiving an instruction for executing the computer program code module; 
identifying the computer program code module in the hash map; 
identifying a processing element associated with the identified computer program code module in the hash map; and 
executing the computer program code module on the identified processing element. 
Claim 4
The computer implemented method of claim 3, wherein the hash map associates a plurality of computer program code modules with one of the first processing element or the second processing element, and wherein the method further comprises: 
receiving an instruction for executing the computer program code module; 
identifying the computer program code module in the hash map; 
identifying a processing element associated with the identified computer program code module in the hash map; and 
executing the computer program code module on the identified processing element.
Claim 7
The computer-implemented method of claims 5, wherein the first processing element comprises a central processing unit, and the 

The computer-implemented method of claims 4, wherein the first processing element comprises a central processing unit, and the 

The computer-implemented method of claim 1, wherein the first processing element is a central processing unit and the second processing element is a graphics processing unit.
Claim 6
The computer-implemented method of claim 1, wherein the first processing element is a central processing unit and the second processing element is a graphics processing unit.
Claim 9
The computer-implemented method of claim 1, further comprising assigning the computer program code module to the identified processing element for execution of the computer program code module.
Claim 7
The computer-implemented method of claim 1, further comprising assigning the computer program code module to the identified processing element for execution of the computer program code module.
Claims 10
A computer program product comprising: 



a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a 
identifying a processing element from a first processing element and a second processing element of the heterogeneous computer system for executing a computer program code module, wherein the first processing element and the second processing element comprise a processing element architecture of the heterogeneous computer system, and wherein one of the first processing element or the second processing element comprises a graphics processing unit, and wherein the identifying is based on a cyclomatic complexity score for the computer program code module and run time of the program code module when executed by the processing element, the identifying comprising: 
determining the cyclomatic complexity score for the computer program code module, wherein the determining comprises: 

based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches
, wherein the cyclomatic complexity score is partially based on a product of the maximum branch depth and number of branches; and 



























selecting one of the first processing element or the second processing element based on the 

Claim 11
The computer program product of claim 10, the method further comprising: 
running the computer program code module on the selected processing element to 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element, the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time; 
comparing the first run time and the second run time to identify a shortest run time; and 
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module, or based on the first run time and the second run time matching, identifying the processing element selected based on the determined cyclomatic complexity score as the processing element for executing the 
Claim 12
The computer program product of claim 11, the method further comprising: 
scheduling the computer program code module to execute on the identified processing element.

A computer program product for facilitating processing within a heterogeneous computer system, the computer-implemented method comprising: 
a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a 
identifying a processing element from a first processing element and a second processing element of the heterogeneous computer system for executing a computer program code module, wherein the first processing element and the second processing element comprise a processing element architecture of the heterogeneous computer system, and wherein one of the first processing element or the second processing element comprises a graphics processing unit, and wherein the identifying is based on a cyclomatic complexity score for the computer program code module and run time of the program code module when executed by the processing element, the identifying comprising: 
determining the cyclomatic complexity score for the computer program code module, wherein the determining comprises: 

based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches; and 
King (2008/0320457) teaches the structural/cyclomatic complexity may be determined by measuring the number of nodes, edges, and branches may be counted.  Different types of branches or conditional statements may be weighted higher or lower when calculating an overall metric.  The branches of code may be classified and counted.  Different embodiments may have different methods for determining the cyclomatic complexity of a portion of code.  A simple version my use an integer number of code branches for cyclomatic complexity while other versions may use a weighted analysis that takes into account the complexity or severity of the branches of code; see also Fig. 2 and 3.  An ordinary person skill in the art would interpret the weight for different types of branches is the branch depth.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Patent 10,579,350 and King are in the same field of endeavor such as program execution to provide method and system which efficiency select program execution unit in a heterogeneous platform using the cyclomatic complexity score that partially based on branch depth and number of branches in the program.
selecting one of the first processing element or the second processing element based on the 




running the computer program code module on the selected processing element to 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element, the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time; 
comparing the first run time and the second run time to identify a shortest run time; and 
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module, or based on the first run time and the second run time matching, identifying the processing element selected based on the determined cyclomatic complexity score a the 



scheduling the computer program code module to execute on the identified processing element.

The computer program product of claim 11, wherein the program instructions cause the processor to:
compare the first run time to the second run time to identify a shortest run time is performed during running the computer program code module on the non-selected processing element.
Claim 9
The computer program product of claim 8, wherein the program instructions cause the processor to:
compare the first run time to the second run time to identify a shortest run time is performed during running the computer program code module on the non-selected processing element.
Claim 14
The computer program product of claim 10, wherein creating a hash map by creating an association between an identifier of the computer program code module and an 

The computer program product of claim 8, wherein creating a hash map by creating an association between an identifier of the computer program code module and an 

The computer program product of claim 13, wherein the hash map associates a plurality of computer program code modules with one of the first processing element or the second processing element, and wherein the method further comprises: 
receiving an instruction for executing the computer program code module; 
identifying the computer program code module in the hash map; 
identifying a processing element associated with the identified computer program code module in the hash map; and 
executing the computer program code module on the identified processing element. 
Claim 11
The computer program product of claim 10, wherein the hash map associates a plurality of computer program code modules with one of the first processing element or the second processing element, and wherein the method further comprises: 
receiving an instruction for executing the computer program code module; 
identifying the computer program code module in the hash map; 
identifying a processing element associated with the identified computer program code module in the hash map; and 
executing the computer program code module on the identified processing element.
Claim 16
The computer program product of claim 10, wherein the first processing element comprises a central processing unit, and the 

The computer program product of claim 8, wherein the first processing element comprises a central processing unit, and the 

The computer program product of claim 10, wherein the first processing element is a central processing unit and the second processing element is a graphics processing unit.
Claim 13
The computer program product of claim 8, wherein the first processing element is a central processing unit and the second processing element is a graphics processing unit.
Claim 18
The computer program product of claim 10, further comprising assigning the computer program code module to the identified processing element for execution of the computer program code module.
Claim 14
The computer program product of claim 8, further comprising assigning the computer program code module to the identified processing element for execution of the computer program code module.
Claim 19
A system comprising: 


a memory; and
a processor communicatively coupled to the memory, wherein the system performs a method comprising:

determining the cyclomatic complexity score for the computer program code module, wherein the determining comprises: 
detecting, by applying a cyclomatic complexity algorithm, branches in the 
based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches
, wherein the cyclomatic complexity score is partially based on a product of the maximum branch depth and number of branches; and 



























selecting one of the first processing element or the second processing element based on the determined cyclomatic complexity score, the first processing element having a first 

A system for facilitating processing within a heterogeneous computer system, the system comprising: 
a memory; and
a processor communicatively coupled to the memory, wherein the system performs a method comprising:

determining the cyclomatic complexity score for the computer program code module, wherein the determining comprises: 
detecting, by applying a cyclomatic complexity algorithm, branches in the 
based on the detecting, determining a number of the branches in the computer program code module; 
determining a depth of each of the branches within the computer program code module; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches; and 
King (2008/0320457) teaches the structural/cyclomatic complexity may be determined by measuring the number of nodes, edges, and branches may be counted.  Different types of branches or conditional statements may be weighted higher or lower when calculating an overall metric.  The branches of code may be classified and counted.  Different embodiments may have different methods for determining the cyclomatic complexity of a portion of code.  A simple version my use an integer number of code branches for cyclomatic complexity while other versions may use a weighted analysis that takes into account the complexity or severity of the branches of code; see also Fig. 2 and 3.  An ordinary person skill in the art would interpret the weight for different types of branches is the branch depth.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Patent 10,579,350 and King are in the same field of endeavor such as program execution to provide method and system which efficiency select program execution unit in a heterogeneous platform using the cyclomatic complexity score that partially based on branch depth and number of branches in the program.
selecting one of the first processing element or the second processing element based on the determined cyclomatic complexity score, the first processing element having a first 
running the computer program code module on the selected processing element to determine a first run time of the computer program code module; 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element, the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time; 
comparing the first run time and the second run time to identify a shortest run time; and 
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module, or based on the first run time and the second run time matching, identifying the processing element selected based on the determined cyclomatic complexity score as the processing element for executing the computer program code module; and
scheduling the computer program code module to execute on the identified processing element.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 10 and 19 recite the limitation "calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches, wherein the cyclomatic complexity score is partially based on a product of the maximum branch depth and number of branches" in the claims.  There are insufficient antecedent basis for this limitations in the claims. For purposes of examination this will be interpreted to read “calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches, wherein the cyclomatic complexity score is partially based on a product of the maximum branch depth and the number of the branches.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens (US Pub. No. 2017/0109210) and in view of King et al. (US Pub. No. 2008/0320457).

As to claims 1, 10 and 19, Goossens teaches a computer-implemented method comprising: 
identifying a processing element from a first processing element and a second processing element of the heterogeneous computer system for executing a computer program code module [Goossens, par. 0060 wherein a plurality of execution units (CPU and GPU) may be referred to as a heterogeneous computing platform], wherein the first processing element and the second processing element comprise a processing element architecture of the heterogeneous computer system [Goossens, par. 0062 wherein CPU is the first processing element and GPU is the second processing element in a heterogeneous computing platform], and wherein one of the first processing element or the second processing element comprises a graphics processing unit [Goossens, par. 0062], and wherein the identifying is based on a cyclomatic complexity score for the computer program code module and run time of the program code module when executed by the processing element [Goossens, par. 0060 wherein the plurality of complexity measures is cyclomatic complexity score, 0066-0067], the identifying comprising: 
determining the cyclomatic complexity score for the computer program code module [Goossens, par. 0014 wherein metadata descriptors may be representative of a corresponding plurality of complexity measures of said task to be performed], wherein the determining comprises: 
detecting, by applying a cyclomatic complexity algorithm, branches in the program code comprising the computer program code module [Goossens, pars. 0101-0105 wherein the presence, number and/or nesting depth of execution loops required, the presence, number and/or nesting depth of conditional branches required, …]; 
based on the detecting, determining a number of the branches in the computer program code module [Goossens, par. 0070 wherein complexity measures may comprise information regarding loop structures, nested loop depth, conditional code execution, branching, branching depth, dynamic memory allocation …; see also par. 0093]; 
determining a depth of each of the branches within the computer program code module [Goossens, par. 0070 wherein complexity measures may comprise information regarding loop structures, nested loop depth, conditional code execution, branching, branching depth, dynamic memory allocation …; see also par. 0093]; and 
calculating the cyclomatic complexity score based on a complexity indicated by the number of the branches and the depth of each of the branches [Goossens, par. 0070 wherein the complexity measures may comprise measures which are mutually independent or provide at least partially complementary information, relating to different aspects of computational complexity … information regarding loop structures, nested loop depth, conditional code execution, branching, branching depth, dynamic memory allocation …], wherein the cyclomatic score is partially based on a product of the maximum branch depth and number of branches; and 
selecting one of the first processing element or the second processing element based on the determined cyclomatic complexity score [Goossens, par. 0028 wherein selecting for each of said one set of instructions a target execution unit from said at  least two execution units, said selecting taking into account the one or more of metadata descriptors and a decision rule relating said plurality of complexity measures to a performance characteristic of the at least two different execution units], the first processing element having a first hardware architecture and the second processing element having a second hardware architecture different from the first hardware architecture, the first processing element and the second processing element forming part of the heterogeneous computer system [Goossens, par. 0062 wherein CPU and GPU are part of heterogeneous computer and they are different hardware], wherein the cyclomatic complexity score either exceeds or does not meet a defined threshold and either the first processing element or the second processing element is a more suitable candidate for execution of the computer program code module, based on the cyclomatic complexity score relative to the threshold [Goossens, par. 0079 wherein the decision rule relates the plurality of complexity measures to a performance characteristics of the plurality of execution units; par. 0093 wherein the selection of different processes CPU or GPU would be benefit from input data structure size threshold.  The complexity of two tasks can be substantially different in more than one manner …; see also par. 0028]. 
Goossens does not explicitly teach the cyclomatic score is partially based on a product of the maximum branch depth and number of branches; however, in an analogous art of Intermediate Code Metrics, King teaches:
wherein the cyclomatic score is partially based on a product of the maximum branch depth and number of branches [King, pars. 0011, 0037 and 0053 wherein structural/cyclomatic complexity may be determined by measuring the number of nodes, edges, and branches may be counted.  Different types of branches or conditional statements may be weighted higher or lower when calculating an overall metric.  The branches of code may be classified and counted.  Different embodiments may have different methods for determining the cyclomatic complexity of a portion of code.  A simple version my use an integer number of code branches for cyclomatic complexity while other versions may use a weighted analysis that takes into account the complexity or severity of the branches of code; see also Fig. 2 and 3.  An 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Goossens and King are in the same field of endeavor such as program execution to provide method and system which efficiency select program execution unit in a heterogeneous platform using the cyclomatic complexity score that partially based on branch depth and number of branches in the program.

As to claims 8, 17 and 20, Goossens and King teach the computer-implemented method of claim 1, wherein the first processing element is a central processing unit and the second processing element is a graphics processing unit [Goossens, par. 0062]. As to claims 9 and 18, Goossens and King teach the computer-implemented method of claim 1, further comprising assigning the computer program code module to the identified processing element for execution of the computer program code module [Goossens, par. 0079]. 
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens, in view of King and futher in view of Matsuzaki et al. (US Publication No. 2008/0077928).

As to claims 2 and 11, 
Goossens and King teach the computer-implemented method of claim 1. 

running the computer program code module on the selected processing element to determine a first run time of the computer program code module [Matsuzaki, par. 0053 wherein collecting usage information of the hardware resources that the core A has while a task is being executed or when a task has been executed; the core A includes function blocks having the same or higher performance as or than the processing mechanism included in the cores B-N; par. 0055 wherein if the task is a task not previously executed, the scheduler assisting section 6 always assigns the task to the core A]; 
subsequently running the computer program code module on the other, non-selected processing element and monitoring a second run time of the computer program code module on the other, non-selected processing element [Matsuzaki, Fig. 12 and pars. 0089-0090 wherein the current execution time of the task is interpreted as a second run time (subsequently running)], the subsequently running comprising early terminating running the computer program code module on the non-selected processing element before completion based on the second run time at least matching the first run time [Matsuzaki, par. 0090 wherein comparing between the current execution time of the task and the execution time in the core A registered.  As a result of the comparison, if the current execution time of the task does not exceed the execution time registered in the task information table, the processing is terminated; it is interpreted as early termination]; 
comparing the first run time and the second run time to identify a shortest run time [Matsuzaki, par. 0089 wherein a comparison is made between the execution time when the task is executed in such a core and the execution time when the task is executed in the core]; and
identifying the processing element producing the shortest run time as the processing element for executing the computer program code module [Matsuzaki, pars. 0053-0054], or based on the first run time and the second run time matching, identifying the processing element selected based on the determined cyclomatic complexity score as the processing element for executing the computer program code module [Goossens, par. 0093 wherein the complexity of two tasks can be substantially different in more than one manner, e.g. a first task could involve many branching conditions, while a second task could involve many nested loops … regarding the specific combination of execution units on a computing platform on which the code is to be executed and performance]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Goossens, King and Matsuzaki are in the same field of endeavor such as computing optimization in a heterogeneous computing system to provide method and system which selectively assigning data processing tasks based on processing run time.

As to claims 3 and 12, Goossens, King and Matsuzaki teach the computer-implemented method of claim 2, further comprising: 
scheduling the computer program code module to execute on the identified processing element [Goossens, par. 0094].

the computer-implemented method of claim 2, wherein comparing the first run time to the second run time to identify a shortest run time is performed during running the computer program code module on the non-selected processing element [Matsuzaki, pars. 0053-0054].

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goossens, in view of King and futher in view of Alvanos et al. (US Pub. No. 2013/0167130).

As to claims 5 and 14,
Goossens and King teach the computer implemented method of claim 1.
Goossens and King do not explicitly disclose creating a hash map by creating an association between identifier of computer program code module and identified processing element; however, in an analogous art of Data Prefetching and Coalescing for Partitioned Global Address Space Languages, Alvanos teaches:
creating a hash map by creating an association between an identifier of the computer program code module and an identifier of the identified processing element in the hash map [Alvanos, par. 0084 wherein process 600 builds a hash table of entries wherein each entry contains a paring of a shared access variable with a UPC thread identifier].
It would have been obvious to one of ordinary skill in at the time of the present invention to combine the teachings since Goossens, King and Alvanos are in the same field of endeavor such as software optimization in heterogeneous processing environment to provide method and system which improve the testing selection using hash table.
the computer implemented method of claim 5, wherein the hash map associates a plurality of computer program code modules with one of the first processing element or the second processing element, and wherein the method further comprises: 
receiving an instruction for executing the computer program code module [Goossens, Fig. 1]; 
identifying the computer program code module in the hash map [Alvanos, par. 0084 wherein for each pair of a shared access variable and a UPC thread the enhanced runtime sub-process of process 600 searches in hash table.  When a corresponding entry exists in the hash table, the enhanced runtime sub-process of process 600 inserts the offset for the shared access]; 
identifying a processing element associated with the identified computer program code module in the hash map [Alvanos, par. 0084 wherein for each pair of a shared access variable and a UPC thread the enhanced runtime sub-process of process 600 searches in hash table.  When a corresponding entry exists in the hash table, the enhanced runtime sub-process of process 600 inserts the offset for the shared access], See also [0013],[0082]; and 
executing the computer program code module on the identified processing element [Goossens, par. 0069]. As to claims 7 and 16, Goossens, King and Alvanos teach the computer-implemented method of claims 5, wherein the first processing element comprises a central processing unit [Goossens, par. 0062], and the second processing element comprises a graphics processing unit [Goossens, par. 0062]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA HUYNH/Examiner, Art Unit 2199   

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199